Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked JS (Examiner’s Initials) by Examiner Joseph Sollazzo (Examiner’s Name) covered by the protests enumerated in the attached Schedule, assessed with duty at the rate of 15 per centum ad valorem under the provisions of Paragraph 353, Tariff Act of 1930 as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, or at the rate of 13y2 per centum ad valorem under the provisions of Paragraph 353 as modified by the President’s Proclamation of April 30,1962,97 Treas. Dec. 157, T.D. 55615, consists of dedicated, integral, necessary components of electrical X-ray apparatus or instruments (other than laboratory) in chief value of metal, which are not X-ray tubes or parts of X-ray tubes; that the rate of duty for electrical X-ray apparatus or instruments and parts thereof other than X-ray tubes and parts of X-ray tubes under the provisions of Paragraph 353 of the Tariff Act of 1930 as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, is 7% per centum ad valorem for all such merchandise entered or withdrawn for consumption on or after June 30, 1958; that said rate of 7% per centum was further reduced under the President’s Proclamation of April 30, 1962, supra, to 6% per centum for such merchandise entered or withdrawn for consumption on and after July 1,1962.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on the basis of this stipulation, the protests being limited to the items marked with the letter “A” as aforesaid.
Upon the established facts as stipulated, we find and hold the items of merchandise marked “A” and initialed JS on the invoices by Examiner Joseph 'Sollazzo to be properly dutiable as electrical X-ray apparatus or instruments and parts thereof, other than X-ray tubes and parts of X-ray tubes, at the rate of 7% per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, for such merchandise as was entered for consumption or withdrawn from warehouse on or after June 30, 1958 but prior to July 1, 1962; at the rate of 6% per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by Presidential proclamation, 97 Treas. Dec. 157, T.D. 55615, as made effective by T.D. 55649, for such merchandise as was entered for consumption or withdrawn from warehouse on or after July 1, 1962.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.